Citation Nr: 1743696	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-00 172A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to April 1969, to include nine months in Vietnam.  His service medals and awards include the Combat Infantryman Badge, Bronze Star Medal, and Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 RO decision.  The appeal has been before the Board twice previously, in October 2014 and in March 2016, when it was remanded for further evidentiary development.  

In June 2017, the Board obtained an informed medical opinion based upon review of the Veteran's claims file from a VA physician with expertise in these matters.  The Veteran has been provided with a copy of this opinion and the opportunity to submit additional evidence and argument.  He has submitted new medical evidence, consisting of recent VA medical records, along with relevant written argument and a waiver of initial RO review as to all new submissions.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during his service in Vietnam during the Vietnam Era.

2.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

 3.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

4.  The Veteran's hypertension is not related to exposure to herbicide agents during Vietnam service or to service in any other way.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


Pertinent Laws and Regulations Governing Service Connection and Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran in this case is currently diagnosed with hypertension.  Hypertension (cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, when a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service.   

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309 (e).  See 75 Fed. Reg. 53,202. The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309 (e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  Note 3 at the end of § 3.309 added that:  "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

In this case, the Veteran's primary assertion is that he has hypertension secondary to diabetes mellitus.  See December 2008 VA Form-9.  More recently, his alternate assertion is that it is related to exposure to herbicide agents during service.  See January 2016 Appellant's Post-Remand Brief.

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).

The record shows that the Veteran served in the Republic of Vietnam for 9 months and 6 days during the Vietnam Era and is therefore presumed to have been exposed to herbicide agents therein.
A current disability is undisputed.  The fact that the Veteran has high blood pressure or hypertension, which requires medication for control, is well-established in the medical records.  

The Board however finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  There is no evidence that the Veteran developed hypertension during service.  His blood pressure readings throughout service were within normal limits, including on his separation examination in February 1969.  Moreover, the Veteran himself does not contend that symptoms of hypertension began in service.  As the weight of the evidence demonstrates no "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303 (b) based on "chronic" symptoms in service are not met.

Symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service retirement.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Review of the Veteran's post-service treatment records reflect normal blood pressure readings until his initial diagnosis of hypertension which was rendered more than thirty years after his discharge from service.  The absence of post-service findings, diagnosis, or treatment for hypertension until the early 2000's, which is approximately thirty years after service separation, is one factor that weighs against the claim.  The Veteran's assertion that he developed hypertension in the 2000's and the medical records referring to the initial diagnosis of hypertension in the 2000's are also factors weighing against the claim.  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, the criteria under 38 C.F.R. § 3.303 (b) for presumptive service connection for "continuous" post-service symptoms are not met.  Moreover, the Veteran does not contend that his hypertension manifested to a compensable degree during the first post-service year and the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation.  Presumptive service connection is also not warranted under 38 C.F.R. §§ 3.307, 3.309.
Additionally, the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including herbicide agent exposure during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  However, a competent and credible medical nexus between service and hypertension may support a grant of service connection.  The National Academy of Sciences (NAS) has found limited or suggestive evidence of an association between herbicide agent exposure and hypertension.  Case law, however, prohibits the VA from concluding that no relationship to service exists solely because the NAS has found only limited or suggestive statistical correlation between herbicide agent exposure and hypertension:  in other words, medical opinions must be tailored to the Veteran's personal situation and risk factors, in addition to considering relevant statistical information.  The Board notes further that there were limitations in the studies regarding hypertension.  See 79 Fed. Reg. 20,309, 20,310 (April 11, 2014).

Evidence that may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d). 

The Court of Appeals for Veterans Claims (CAVC) has indicated that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (emphasis added); see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1999) (finding that the "Radiation Compensation Act does not, however, preclude or authorize the VA to preclude the veteran from proving actual direct causation if the veteran is able to do so").  

As to the question of etiology of the Veteran's hypertension, a June 2016 VA opinion reflects that the Veteran's hypertension is less likely as not related directly to service.  Moreover, a September 2016 VA medical opinion reflects that it is less likely his hypertension is causally related to service, including herbicide agent exposure during service.  

However, to ensure that the Veteran's case received a fair review by a medical expert who did not rely solely upon the NAS study as a statistical crutch, the Board requested an independent review of the evidence of record by a VA physician with expertise in herbicide-related diseases.  In June 2017, a VA physician provided a thoughtful, expert medical opinion, informed by review of the Veteran's service records and VA treatment records as follows:

Based on the review of all available medical records, ... , review of available medical literature in this regard and in accordance with accepted medical principles and treatises, it is my medical opinion, with a degree of medical certainty, that it is less likely than not that the Veteran's hypertension was caused by presumed herbicide agent exposure or is otherwise related to his military service.  

Rationale:  The most recent statistics from the Center for disease Control and Prevention state that about 75 million American adults (29%) have high blood pressure.  This translates to 1 in every 3 adults in the U.S.A.  The risk factors for hypertension [according to the Mayo Clinic] include advancing age, diabetes, male gender, family history, race-more common in Blacks, being overweight, sedentary life style, tobacco use, alcohol use and unhealthy diets.  Obstructive sleep apnea may increase risk of hypertension as well.  

This Veteran has well-established hypertension with elevated well-documented blood pressures (>140/90) within the electronic medical records and the previous medical opinions.  The Veteran served form January 1967 to April 1969.  There is no evidence of hypertension during, or within close proximity, to the Veteran's military discharge date.  

The Veteran has clearly established (as cited by the Mayo Clinic) risk factors for hypertension:  
1.  The Veteran was diagnosed with hypertension in the early 2000's and began treatment approximately 11 years ago, at the advancing age of 62.
2.  The Veteran is male.
3.  The Veteran's race is Black (per his electronic medical records).
4.  The Veteran has a history of smoking (he quit in 2004).
The Veteran was diagnosed with obstructive sleep apnea many years after service as well.  This diagnosis may increase his risk of hypertension.  The Veteran's BMI [Body Mass Index] has remained high normal.  The records were silent for documentation of a family history of hypertension, lifestyle issues such as diet and exercise.  . . .  

The Veteran clearly has significant risk factors for developing hypertension in his lifetime that are unrelated to military service.  His hypertension was not diagnosed within, or in close proximity to, his military career.  

The Board finds the June 2017 VA opinion to be highly probative, as it was rendered by a physician with appropriate expertise and was based upon thorough review of the Veteran's medical records.  Familiarity with the Veteran's particular medical situation as well as applicable medical principles is demonstrated in the opinion itself.  Thus, the informed medical opinion has ruled out direct causation by herbicide agent exposure and service connection for hypertension as directly related to herbicide agents must be denied.  Combee.  

Importantly, the Veteran has not submitted any competent evidence of a nexus between his current hypertension and service.  The only evidence of record supporting his contention that his hypertension is etiologically related to his active service, including herbicide agent exposure or otherwise, is his lay evidence.  His lay statements regarding the issue of etiology of his current hypertension are not competent because the question of etiology is a complex medical question and as a layperson he is not shown to be competent to provide an opinion relating it to service.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period, and are not alleged by the Veteran.  Additionally, an opinion of etiology requires knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to service, to include herbicide agent exposure, are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment during service or for years after service separation, and no etiological relationship of the hypertension to presumed in-service exposure to herbicide agents.

Lastly, the Board recognizes the Veteran's initial contention that his hypertension is related to diabetes; however, his service connection claim for type II diabetes was denied by the Board in a March 2016 decision on the basis that he is not currently diagnosed with diabetes.  The Veteran did not appeal the March 2016 Board decision within the requisite time period and it therefore became final.  It does appear that the Veteran has attempted to file a petition to reopen the diabetes claim in September 2017; nonetheless, as stated, the March 2016 Board decision is final and diabetes is not service connected.  As the Veteran is not currently service-connected for type II diabetes, his service connection claim for hypertension as secondary to diabetes must necessarily fail.  38 C.F.R. § 3.310. 

The preponderance of the evidence is against the claim and service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for hypertension is denied.


REMAND

The Veteran also seeks service connection for peripheral neuropathy affecting all extremities.  

Remand is necessary to afford the Veteran an additional VA compensation examination to determine the nature and etiology of claimed peripheral neuropathy.

Initially, service connection is already in effect for peroneal nerve injury residuals of a combat gunshot wound to the left foot.  The question is whether the Veteran has additional nerve disease involving the peripheral nerves of the left foot and leg, the right foot and leg, as well as both arms and hands, related to service, including herbicide exposure, or a service-connected disability.  

During October 2008 VA examinations of the feet and spine, the Veteran had decreased vibration sense in the toes of both feet and decreased light touch sensation over the palms and tips of his fingers.  There was also some decreased sensation in part of the thighs.  Although the Veteran was afforded a VA neurologic examination in June 2016 pursuant to the prior remand, the examiner, a physician's assistant, offered an opinion that the Veteran does not have peripheral neuropathy in the lower extremities.  The Board finds this opinion inadequate for a number of reasons.  First, the examiner did not address the question posed by the Board as to whether peripheral neuropathy of the upper extremities is present and related to service.  It appears that the June 2016 VA neurologic examination entailed only evaluation of the lower extremities.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Second, in finding no evidence of peripheral neuropathy in the lower extremities, the examiner did not reconcile the earlier neurologic symptoms shown in the record and instead offers a conclusory opinion.  

Thereafter, the Board notes that a September 2016 VA medical doctor stated that, in his opinion, the neurologic deficits the Veteran demonstrated during the October 2008 VA examinations were consistent with bilateral upper and lower extremity peripheral neuropathy.  The September 2016 opinion obviously conflicts with the June 2016 opinion to the extent that it found no neuropathy in the lower extremities.   Clarification is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment afforded to the Veteran at the Tallahassee VA Health Care Center and all related clinics since September 2017 for inclusion in the file. 

2.  The Veteran should be afforded a VA neurology examination of the upper and lower extremities.  All appropriate diagnostic testing should be conducted in conjunction with the examination.  The claims folder should be made available to the examiner for review before the examination.  



After review of the record and examination of the Veteran, the examiner is asked to:

(a)  Determine whether currently has (since the filing of the claim) neurologic involvement in the upper AND lower extremities, aside from the service-connected left foot peroneal neuritis (and any associated tibial nerve damage).  

Specifically indicate whether peripheral neuropathy or radiculopathy in each of the four extremities is present.  Reconcile the conflicting evidence of record. 

(b) For each neurologic disability of each extremity, provide an opinion as to whether it had its onset during active service, specifically including presumed exposure to herbicide agents in service.  

(c) For each neurologic disability of each extremity, provide an opinion as to whether it is proximately due to, caused or aggravated by the service-connected gunshot wound to left foot with peroneal neuritis And/or service-connected lumbar spine disability.

In addressing these questions, attention is called to the October 2008 VA spine and foot examinations which document sensory deficits in all extremities; June and September 2016 VA opinions.

A complete rationale must be provided.  

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


